Citation Nr: 0214318	
Decision Date: 10/15/02    Archive Date: 10/17/02

DOCKET NO.  01-08 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to the assignment of an original rating in excess 
of 30 percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Daughter-in-law


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel

INTRODUCTION

The veteran served on active duty from July 1940 to August 
1945.  

This appeal arises from a August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

In March 2002 the veteran's representative submitted a claim 
for service connection for dementia.  That issue has not been 
developed or certified for appellate review and is referred 
to the RO for appropriate action.  


FINDINGS OF FACT

1.  All reasonable development and notification to the 
veteran necessary for the disposition of the instant case has 
been completed. 

2.  The veteran's service-connected PTSD is symptomatic, to 
include depression, anxiety, and avoidance of things which 
remind him of his service in World War II; his impairments of 
memory, abstract thinking and judgment have been attributed 
to moderate dementia; his PTSD is not manifested by 
occupational and social impairment with reduced reliability 
and productivity.  


CONCLUSION OF LAW

The criteria for the assignment of an original evaluation in 
excess of 30 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5107 (West 1991); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2001).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary matters.  During the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (the VCAA) became law.  
In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (codified as 
amended at 38 U.S.C.A. § 5103A(a) (West Supp. 2002)).  VA has 
also revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-45,632 (August 29, 2001).  

The Board is satisfied that all relevant facts have been 
properly developed, and all of the duty to notify and assist 
provisions have been met.  There is no indication that there 
is any additional relevant evidence that has not been 
obtained.  Regarding the duty to notify, the August 2001 RO 
rating decision, a Statement of the Case issued later that 
month, a November 2001 RO letter, and a February 2002 
Supplemental Statement of the Case have generally kept the 
veteran apprised of what he must show to prevail in his 
claim, what information and evidence he is responsible for, 
and what evidence VA must secure.  Therefore, there is no 
further duty to notify.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Factual Background.  The veteran filed a claim for service 
connection for PTSD in April 2000.  In response the RO 
arranged for the veteran to be examined by VA.  

A VA psychiatric evaluation was performed in December 2000.  
The veteran is a 79 year old retired widower.  When asked 
about his psychiatric problems the veteran reported he had 
felt emotional and cried easily.  He did not recall any 
history of psychiatric treatment.  He admitted having 
problems with his memory.  He forgot people's names and 
street names.  He also had problems finding his way around 
the hospital and while driving.  The veteran recalled his 
service during World War II in Italy, France and Germany.  
When asked what haunted him from his combat experiences he 
said he thought about the first American he saw killed.  He 
was nervous as he reported this to the VA examiner.  

The veteran had worked for the county for about twenty five 
years when he retired.  The veteran had a twin brother who 
had Alzheimer's.  When his mother-in-law died he retired to 
take care of her property not because of any psychiatric 
symptoms.  It was noted the veteran's died after 30 years of 
marriage and that he lived alone.  He indicated that he 
frequently spent time at a golf course and occasionally saw 
his children.  

The examiner reviewed the veteran's symptoms with him.  He 
felt depressed, but was sleeping all right.  He did not have 
any interests.  He felt okay about himself.  He complained of 
not having enough energy and poor concentration.  His 
appetite was all right.  No psychomotor abnormalities were 
noted.  The examiner noted that the veteran did not really 
admit suicidal ideation.  The veteran thought about his 
combat in World War II "pretty regular."  He reported that 
he did not talk about it.  He avoided war movies and was very 
vague about what happened to him.  Additionally, the veteran 
reported that over 25 years ago he had an exaggerated startle 
response.  

The veteran was elderly appearing and appeared somewhat 
puzzled.  His speech was fluent at the normal rate and 
rhythm.  His mood was anxious and depressed.  His affect was 
constricted and limited in negative affect.  It was 
appropriate to his expressed thought.  No lability of affect 
was noted.  The veteran's thought processes were coherent.  
He was without any signs or symptoms of a psychotic process.  
At the time of the interview, he was without any specific 
ideas, intentions, or plans of harming himself or others.  
The veteran was awake, alert and approximately oriented.  He 
thought it was the eighth not the twenty first of December.  
He could repeat three words immediately, but none after five 
minutes.  He could not perform mental arithmetic and left out 
a letter in spelling a five-letter word backwards.  He could 
not repeat if's, and's and but's.  He could not copy 
intersecting pentagons.  His fund of information was intact.  
He knew the current and past three presidents.  He was unable 
to give an abstract interpretation of a proverb.  The 
diagnoses were chronic mild PTSD and cognitive disorder, not 
otherwise specified.  A Global Assessment of Functioning 
score of 55 was assigned.  The VA examiner made the veteran 
an appointment in the Geriatric Medical Clinic and advised 
him not to drive in unfamiliar surroundings.  

The RO granted service connection for PTSD in a February 2001 
rating decision.  The veteran in March 2001 filed a notice of 
disagreement with the rating assigned for PTSD (the veteran 
did not indicate disagreement with any of the other issues 
addressed in the February 2001 rating decision).  The RO 
issued the veteran a statement of the case in August 2001 
which included the evidence which had been obtained and the 
criteria for rating PTSD.  The veteran submitted his appeal 
in September 2001.  He asserted the RO had not considered his 
additional visits to his "psy" doctors and indicated he had 
been seen two times since December 2000 at the Houston VAMC.  

The RO sent the veteran a letter in November 2001 explaining 
the evidence they had obtained in support of his claim and 
requesting that he inform them of any other treatment he had 
received for PTSD.  

In February 2002 the RO received the veteran's treatment 
records from the VAMC in Houston.  They revealed the veteran 
had completed a neuropsychological assessment in June 2001.  
Testing had revealed the veteran had a dementia process of 
moderate severity.  A family conference was held and it was 
suggested the veteran needed alternate living arrangements.  
He was advised not to drive.  Based on the results of the 
assessment the veteran would require supervision by family 
members when making decisions regarding financial, medical 
issues or his disposition.  

A supplemental statement of the case was issued to the 
veteran in February 2002.  

In July 2002 the veteran's daughter-in-law testified before 
the undersigned Member of the Board that the veteran 
sometimes got irritated and agitated.  He would get very 
upset and it was difficult to control him.  (T-3).  He has 
bouts of depression and was illogical.  The veteran described 
his typical day as reading a book, going and sitting around 
the golf course, walking outside and then going home by 
11:00.  

Relevant Laws and Regulations.  In evaluating the severity of 
a particular disability, it is essential to consider its 
history.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. §§ 4.1 and 4.2.  

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The diagnostic code provides a 10 percent rating for post-
traumatic stress disorder when occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or symptoms 
controlled by continuous medication.  The criteria provided a 
30 percent evaluation when occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events) is 
demonstrated.  A 50 percent rating is assigned when 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as; flattened affect; 
circumstantial, circulatory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment ; impaired abstract 
thinking , disturbances in motivation and mood, difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2001).  

The Court noted in Carpenter v. Brown, 8 Vet. App.240, 242 
(1995), Global Assessment of Functioning (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994) [hereinafter DSM-IV].

In Richard v. Brown, 9 Vet. App. 266, 267 (1996), the Court 
noted that a GAF of 50 is defined as "Serious symptoms (e.g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job.)"  The assignment of a GAF of 55 is 
indicative of moderate not severe symptoms.  

Analysis.  The appeal of the issue of the rating for the 
veteran's post-traumatic stress disorder arises from the 
decision originally granting service connection.  A claim 
placed in appellate status by disagreement with the initial 
rating award and not yet ultimately resolved, as is the case 
with the claim herein at issue, is an original claim as 
opposed to a new claim for increase.  Fenderson v. West, 
12 Vet. App. 119 (1999).  In such cases, separate ratings may 
be assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Id.  

The VA psychiatric examination in December 2000 and a 
psychological evaluation in June 2001 identified the 
veteran's symptoms of PTSD as depression, avoidance, poor 
energy and poor concentration, with a separately diagnosed a 
cognitive disorder manifested by memory deficits.  The 
psychiatric examination showed that the veteran's affect was 
constricted but not flattened.  His speech was fluent and of 
normal rate and rhythm.  There is no evidence of panic 
attacks.  The veteran's cognitive deficits such as memory 
loss and difficulty with complex tasks has been attributed to 
dementia rather than PTSD.  (As noted in the introduction to 
this decision, the veteran's claim for service connection for 
dementia is pending before the RO.)  The veteran is able to 
establish and maintain effective relationships as evidenced 
by his daily routine which included spending time around the 
golf course with his friends.  He sustained a marriage for 
thirty years and had a relationship with his adult children.  
The veteran worked for the same employer for 25 years and 
retired to manage his mother-in-law's property.  It is also 
pertinent to note that the GAF score of 55 assigned by the 
December 2000 VA psychiatrist is indicative of moderate but 
not severe symptoms.  Richard, supra.  The relevant evidence 
shows that his PTSD is not productive of most of the symptoms 
that are characteristic of a 50 percent rating.  38 C.F.R. 
§ 4.130, Code 9411.  The veteran's symptoms of PTSD are 
consistent with the criteria for a 30 percent rating, which 
includes depressed mood, anxiety and mild memory loss.  

An initial rating in excess of 30 percent for PTSD is not 
warranted during the entire period of time in question.  
Fenderson, supra.  As the preponderance of the evidence is 
against the claim the benefit of the doubt doctrine is not 
for application in the instant case.  See generally Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  

The Board does not have the authority to assign an 
extraschedular rating in the first instance, nor does this 
case present an exceptional or unusual disability picture 
which would warrant referral to appropriate VA officials for 
consideration of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  Bagwell v. Brown, 9 Vet. App. 337 (1996).  In 
this regard, the Board notes there is no evidence of record 
that the veteran's PTSD has caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned schedular evaluation), has necessitated recent 
frequent periods of hospitalization, or is attended by other 
such factors as would render impracticable the application of 
the regular schedular rating standards.  







ORDER

The assignment of an initial rating in excess of 30 percent 
for PTSD is denied.  



		
	R. F. Williams
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

